UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8527 DIALYSIS CORPORATION OF AMERICA (Exact name of registrant as specified in its charter) FLORIDA 59-1757642 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, SUITE 204, LINTHICUM, MARYLAND 21090 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (410) 694-0500 Securities registered under Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered common stock, $.01 par value Nasdaq Stock Market, LLC Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check One) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of June 30, 2007, the number of shares of the registrant’s common stock outstanding was 9,573,596 shares and the aggregate market value of the common stock held by non-affiliates computed by reference to the closing price of these shares on the Nasdaq Stock Market was approximately $76,278,000. As of March 11, 2008, the Company had 9,580,096 shares of its common stock outstanding and the aggregate market value of the common stockoutstanding held by non-affiliates based upon the closing price of these shares on the Nasdaq Stock Market was approximately DOCUMENTS INCORPORATED BY REFERENCE Registrant’s Registration Statement on
